When a promisor engages for a legal consideration to do a thing, and is sued for the non-performance, it is sufficient for him to show in defence that he has done all he promised to do, so far as he was able, without the concurrence of the plaintiff, and the plaintiff is not obliged to allege a special terns prist, or a special demand where the contract is to deliver at a certain day and place; these being only necessary to be alleged where the time and place are not included in, or where a special demand is made part of, the contract.
Cook declined replying to the plaintiff’s counsel.
Judgment, that the declaration is sufficient.